Title: To John Adams from Arnold Henri Dohrman, 19 February 1783
From: Dohrman, Arnold Henri
To: Adams, John


Monsieur
Lisbonne ce 19 fevrier 1783.

Permettez-moi que je seliute a Votre Exe. sur l’heureuse issue de notre Gloirieuse Cause, voila nos Ennemis abattú & l’honneur retabli pour jamais a notre Amerique, votre Exe. doit connoitre mieux que personne la grande part que je prend dans tout ce qui concerne les Interets de l’Etats Unis de l’Amerique, pour le service desquels je n’ai pas hesité comme une marque de mon attachement a exposer toute ma fortune par consequent elle pourra concevoir de quel plaisir je dois etré animé en nous voyant parvenú en si peu de temps a un but ou les Hollandois n’ont pú atteindre qu’apres septante ans, je m’en rejouis & n’en ai jamais douté.
Cette Cour vient finalement a vouloir faire aussi quelque chose pour r’appeller ceux qu’ils ont si legerement & imprudemment bannis, il sembla qu’ils sont revenú de leur ancienne fierté, fondé sur la jadis puissance de l’Angleterre, ils ont soutenú ce Caractere bien en avant & il n’y a que quelque tems qu’ils ont commencé a craindre les Consequences ils ont donc finallement par l’inclus decret revoqué on de trait ceux par lesquels ils nous ont si fortement offensé, je tache presentement que je puis decouvrir ma Commission d’aprofondir autant qu’il me sera possible les Dispositions du Portugal envers l’Amerique, sans cependant en rien compromettre les Etats-Unis, etant trés fortement persuadé que l’interet du Portugal l’exige, qu’ils nous recherchoient puisque nous pouvons vendre & acheter partout avec moins de géne & plus bon marché. si par des Efforts extraordinaires (& a qouy ils semblent peu disposé) Messrs. le Portugais, ne nous engagoient a leur accorder notre Amitié. sur le pied dont nous l’accordont a toute autre Nation, j’avoue que cet Edict semble plutot etré dicté pour ne plus grossir la masse des affronts dont ils craignoient les consequençes que par un desir Reel a nous faire plaisir, & de celui de nous donner une Satisfaction, ils n’y ont envisagé que Lapas de leur Interets, qui pendant cette Guerre les a fait patir, pour avoir eu trop de Complaisançe pour l’Angleterre, & dont ils veuloient se refaire.
Mon Interêt est lié a celui des Etâts-Unis, & si je ne pui parvenir a etablir une Correspondance entre ces Paÿs d’un avantage reciproque, je m’en irai plutot en Amerique que d’y donner les mains.
Je serois extremement charmé de recevoir des Nouvelles de Votre Exe. e je la prie de Croire que je suis avec beaucoup d’Estime / de Votre Exe. / très humble & très ôbeisst. Serviteur
Arnd. Henrÿ Dohrman

P. S. Je prie votre Exe. de assurer de mon Respect a Messrs. Franklyn, Jay & Laurens, auquels deux premiers nommé j’ai eu l’honneur d’ecrire plusieurs Lettres, dont je n’ai jamais eu de Reponse. 
Translation
Sir
Lisbon, 19 February 1783

Allow me to salute your excellency on the felicitous outcome of our glorious cause. Our enemies are defeated and America’s honor is restored forever. Your excellency must know better than anyone what a large part I take in everything that concerns the interests of the United States of America. As proof of my attachment, I have unhesitatingly put my entire fortune at risk. Accordingly, you may well imagine how delighted I am to see us reach, in so short a time, a goal that the Dutch only attained after seventy years. I rejoice, and indeed never doubted it.
The court here has finally reached the point of wanting to do something to recall those it so unthinkingly and imprudently banished. The Portuguese seem to have renounced their former arrogance, founded on England’s former might. They persisted in this trait for a long time and only began to fear the consequences quite recently. In the enclosed decree, they henceforth revoke in a few lines all previous decrees that proved so offensive to us. At present I am trying to bring to fruition my commission to develop Portuguese relations with America as much as I can, without compromising the United States in any way, convinced as I am that this is in the best interests of Portugal. I think they were courting us, since we can buy and sell everywhere with less bother and expense. If through some extraordinary effort (to which they seem little inclined) the Portuguese were not urging us to grant them our friendship on the same footing as we grant it to every other nation, I confess this edict might seem dictated more by a desire to avoid adding to the mass of insults, with consequences they fear, than by a real desire to please us or to give us satisfaction. They saw only the allure of their own interests, which caused them to suffer during the war for having been too obliging toward England, and they wanted to retrieve their losses.
My own interest lies with the United States, and if I cannot manage to establish a reciprocally advantageous exchange between these countries, then I would sooner leave for America than give my hand to it.
I would be extremely delighted to receive news from your excellency and please be persuaded that I am, with great esteem, your excellency’s very humble and very obedient servant
Arnd. Henrÿ Dohrman

P. S. Please will your excellency give my respects to Messrs. Franklin, Jay, and Laurens. I had the honor of writing several times to the first two gentlemen but never received a reply.